Exhibit 10(a)99

 

 

 

November 14, 2003

Mr. Mark T. Savoff
662 Llagas Vista Drive
Morgan Hill, CA 95037

Dear Mark:

On behalf of Entergy Services, Inc. ("ESI"), I would like to confirm our offer
to you for the ESI system officer position of Executive Vice President,
Operations. The details of employment under this agreement (the "Agreement") are
set forth below and supercede any other oral or written employment offers,
representations, agreements or contracts you may have received from, or entered
into with, Entergy Corporation, ESI, or any other affiliate or subsidiary of
Entergy Corporation (collectively, the "Entergy System") prior to the execution
of this Agreement, which prior offers, agreements or contracts you acknowledge
are without effect.

Pre-Employment Contingencies
. The employment contemplated by this Agreement is contingent upon your
successful completion of a company-arranged medical drug screen analysis and
favorable security background and reference checks. Arrangements for the drug
screen will be made through our office upon your formal acceptance of this
offer. Additionally, suitable documentation must be provided in order to
establish your identity and employment eligibility (I-9 INS certification).
Finally, employment is contingent upon your timely execution of this Agreement
and the execution of this Agreement by an authorized agent for ESI. The earliest
date upon which these contingencies are met shall be the effective date of this
Agreement.
 
 Service At Will
. The employment contemplated by this Agreement refers to employment by ESI or
any other "
System Company
," which shall mean Entergy Corporation and any other corporation 80% or more of
whose stock (based on voting power or value) is owned directly or indirectly by
Entergy Corporation and any partnership or trade or business which is 80% or
more controlled, directly or indirectly, by Entergy Corporation or by any other
System Company, and shall include successors of all such entities. This
Agreement contemplates, and you agree that its provisions apply to, any System
Company employer. You will devote substantially all of your full working time,
attention and energy to the services required and will faithfully render your
best efforts to promote, advance and conduct the business of the Entergy System.
Notwithstanding any other provision of this Agreement to the contrary, your
employment with ESI and any other System Company will be at-will and may be
terminated by you, ESI or any other System Company employer with or without
notice and with or without cause.
 
 Base Salary
. Your annual rate of pay shall be FIVE HUNDRED THOUSAND AND NO/100
($500,000.00) DOLLARS or such greater amount as may be approved from time to
time by the System Company then employing you, in its sole discretion, while you
are employed by such System Company in accordance with this Agreement (subject
to all appropriate withholdings or other deductions required by law or by the
System Company's established policies), such salary to be payable in accordance
with the System Company employer's established payroll practices. If you should
die while still employed in accordance with the terms of this Agreement, the
amount of any monthly base salary that was earned by you prior to your death but
not yet paid to you shall be paid to your estate. A System Company employer
shall have the right to require you to remit to it, or to withhold from other
amounts payable to you, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements.
 
 Additional Benefits
. Upon employment, you are eligible for the following additional benefits:

Executive Annual Incentive Plan
. Beginning in the calendar year 2004, you will be eligible to participate in
the Executive Annual Incentive Plan ("
EAIP
") in accordance with its terms and conditions, with a target value of 70% of
your annual base salary. The following generally illustrates the minimum, target
and maximum payout opportunities for an entire year under the EAIP:

EAIP Payout Opportunity Achievement Level (expressed as % of Base Salary)

Minimum

Target

Maximum

0% - 17.5%

70%

140%

$0 to $87,500

$350,000

$700,000



The actual award is based on a continuous level of achievement (between 25% and
200% of the 70% Target level) and is not bracketed at the 17.5%, 70% or 140%
levels. Further, individual awards are discretionary.
 

Long Term Incentive Program.
The Long Term Incentive Program ("
LTIP
") (a.k.a. Performance Unit Program) of the equity plan for which you are
eligible ("Equity Plan") provides participants with performance units (each unit
representing the cash equivalent of one share of Entergy Corporation common
stock) that will be earned by achieving pre-approved Entergy Corporation goals,
as may be established by the Personnel Committee, for the applicable three-year
performance period. Subject to Personnel Committee approval and the terms and
conditions of the Equity Plan, you will be eligible for a Target LTIP award of:

8,500
performance units (with a maximum opportunity of 200% of that Target --
prorated) for the 2002 to 2004 performance cycle; and,
12,500
performance units (with a maximum opportunity of 200% of that Target --
prorated) for the 2003 to 2005 performance cycle.

The 2002 to 2004 and the 2003 to 2005 performance cycles will be prorated based
on the number of full months you are employed at System Management Level 2 with
ESI or any other participating System Company during the applicable thirty-six
(36) month performance period. The 2004 to 2006 performance cycle opportunities
for a full 36 months of participation are:

Annual Performance Units Program Achievement Level Opportunities Beginning in
2004

Minimum

Target

Maximum

0 or 3,125 Units

12,500 Units

25,000 Units

To illustrate how the 2002-2004 Annual Performance Units Program would work,
assume that your employment begins on January 1, 2004, and the Entergy System
achieves the Target level of performance; your payout in early 2005 would be
rounded to 2,800 performance units (i.e., 8,500 Target performance units for the
36-month period times 12/36 prorated months of participation equals 2,800
performance units, plus accumulated dividends). At maximum, the number of units
would be 5,600 (i.e., 200% of the 2,800 units at Target.)

Annual Stock Option Plan.
During your System Company employment, you will be eligible to receive stock
option grants, if any, as may be determined in the discretion of the Personnel
Committee.

Subject to approval by the Personnel Committee, in calendar year 2004, it is
anticipated that you will be eligible to receive 40,300 stock options under the
terms and conditions of the Equity Plan. Although it is anticipated that
one-third of all options granted will vest at the first, second and third
anniversaries of the date of grant if you are an active System Company employee
or otherwise eligible to vest on each such date, the vesting schedule and other
grant terms will be established in accordance with the terms of the Equity Plan,
as specified in the grant letter. Further, you will be required to invest
seventy-five percent (75%) of the after-tax net profit realized from the
exercise of stock options into Entergy common stock, which must be held for a
period of five years, or separation from service, if earlier.
 
 Vacation
. You will be eligible for five (5) weeks' vacation annually beginning in 2004.


 
Relocation Assistance (one month's salary).
You will be eligible for benefits under Entergy's relocation program, including
a lump sum cash payment of one month's salary ($41,667); paid at the time you
relocate, for miscellaneous relocation expenses.
 
 Retirement Benefits.

You will be offered participation in both of the following non-qualified
retirement plans, subject to their respective terms and conditions. Your actual
benefit (at your retirement) will be calculated using the terms and conditions
of the plan that produces the higher benefit:

 * Retirement Plan and Pension Equalization Plan (PEP). The Pension Equalization
   Plan of Entergy Corporation and Subsidiaries (the "PEP") is an excess benefit
   retirement plan, which together with the qualified Retirement Plan
   accumulates benefits at the rate of 1.5% for each year of service; and, is
   based upon your highest consecutive five-year average base salary plus annual
   incentive payments. You will become eligible for an unreduced benefit once
   you reach age 65. To the extent that this pension formula produces a benefit
   payment that is greater than permitted by the qualified Retirement Plan, the
   PEP restores that otherwise lost benefit.

System Executive Retirement Plan (SERP)
. You will also be eligible to participate in the System Executive Retirement
Plan of Entergy Corporation and Subsidiaries (the "
SERP
"), which is an all-inclusive retirement plan that accumulates benefits at
various rates that are approximately twice as much (for the first 15 years) as
the 1.5% per year flat rate under the Retirement Plan. The replacement rate that
corresponds to your years of service is applied to your highest three-year
average base salary and corresponding annual incentive payments. Your
participation in this Plan is contingent upon execution of a SERP Application
shortly after your hire date.



Change in Control Protection
. You will be eligible to participate in the System Executive Continuity Plan of
Entergy Corporation and Subsidiaries ("SECP"). Subject to the terms and
conditions of the SECP, if a Change in Control should occur and you terminate
your employment for Good Reason (as defined in the SECP), your position would
entitle you to a total cash benefit amount equal to three (3) times the sum of
your annual base salary and Target EAIP in effect at the time of your
separation. Additional benefits include gross-up of any excise tax, plus
subsidized medical and dental coverage for three years following your date of
separation from service.

 Remaining Benefits
. You may participate in all other Entergy Corporation sponsored qualified
employee benefit plans, welfare benefit plans and programs for which you are
eligible to participate, in accordance with the terms and conditions of such
plans and programs as in effect and as may be amended from time to time. As of
the date hereof, such plans and programs include the Executive Deferred
Compensation Plan, qualified Savings Plan, qualified Retirement Plan, the
BenefitsPlus welfare benefit plans, Defined Contribution Restoration Plan,
Executive Disability Plan and Executive Financial Counseling Program. Your
participation in some or all of these plans will be contingent upon your
execution of, and the acceptance by the plan's administrator of, a participation
agreement, and upon your satisfaction of other terms and conditions. Except as
specifically set forth herein, the benefits provided under this Agreement shall
in no way alter or affect the terms and conditions of any System Company
sponsored qualified employee benefit plans, non-qualified employee benefits
plans, programs, and welfare benefit plans in which you may otherwise be
eligible to participate, and your eligibility to participate in any such plans
or programs shall continue to be determined in accordance with the terms and
conditions of such plans or programs, as may be amended from time to time.

Termination

. You acknowledge and agree that this Agreement does not create any obligation
on your part to work for ESI or any other System Company, or an obligation for
ESI or any other System Company to employ you, for any fixed period of time, and
your employment may be terminated at any time, for any reason. Upon termination,
you may be eligible to participate in the Entergy System Companies Severance Pay
Plan for Officers and Directors, subject to certification by the Plan
Administrator and under the terms and conditions of the Plan which currently
provides for a total cash benefit amount equal to one (1) time your annual base
salary plus one week of base salary for each year of completed service.
 Confidentiality. During your employment and thereafter, other than as
authorized by a System Company or as required by law or as necessary for you to
perform your System Company duties, you shall hold in a fiduciary capacity for
the benefit of the System Companies and not disclose to any person or entity and
not use for any purposes or release or disclose to any person, any trade secrets
or proprietary information and materials (including, without limitation, all
information concerning the business transactions, financial arrangements, or
marketing plans of any one or all of the System Companies) provided to you by
any one or all of the System Companies, or otherwise acquired by you in
conjunction with your employment within the Entergy System, including, without
limitation, any information which if released to third persons would result in
financial loss, loss of pecuniary advantage, or otherwise be detrimental to the
interests of any one of the System Companies, or any person transacting business
with the System Companies ("Proprietary Information"). Disclosure of Proprietary
Information pursuant to subpoena, judicial process, or request of a governmental
authority shall not be deemed a violation of this provision, provided that you
give the System Company immediate notice of any such subpoena or request and
fully cooperate with any action by the System Company to object to, quash, or
limit such request.
 Injunctive Relief. In the event of any breach or threatened breach of the
confidentiality provisions of this Agreement, all benefits otherwise payable to
you under this Agreement shall be cancelled and shall not vest or otherwise be
payable to you, and any System Company shall be entitled to an injunction,
without bond, restraining you from violating the provisions of such Sections, in
addition to any other relief to which the System Company may be entitled.
 Proprietary Rights. You agree to and hereby do assign to any System Company
employing you all your rights in and to all inventions, business plans, work
models or procedures, whether patentable or not, which are made or conceived
solely or jointly by you at any time during your employment or with the use of
any System Company time and materials. You will disclose to such System Company
all facts known to you concerning such matters and, at the System Company's
expense, do everything reasonably practicable to aid it in obtaining and
enforcing proper legal protection for, and vesting System Company in title to,
such matters.
 Representations and Warranties. You and ESI represent and warrant that neither
is under a restriction or obligation inconsistent with the execution of this
Agreement or the performance of either party's obligations hereunder and neither
knows of any reason why the performance due under this Agreement should be
hindered in any way.
 Notices. Any notice required under this Agreement shall be in writing and
deemed received (a) on the date delivered if hand-delivered, or (b) on the third
business day after being deposited in the United States mail, first class,
registered or certified, return receipt requested, with proper postage prepaid,
and shall be addressed as follows, unless changed by any party in accordance
with the notice provisions of this Section:

If to a System Company, addressed in care of:

General Counsel
Entergy Services, Inc.
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113

If to you, addressed as follows:

Mr. Mark T. Savoff
662 Llagas Vista Drive
Morgan Hill, CA 95037
 

Binding Agreement. Upon its effective date, this Agreement is binding upon you,
ESI, and your and its successors, agents, heirs or assigns.
 Nonassignability. Neither this Agreement nor the right to receive benefits
hereunder may be assigned, encumbered or alienated by you in any manner. Any
attempt to so assign, encumber or alienate shall constitute a material violation
of this Agreement and will be immediate grounds for terminating your employment
for cause.
 Applicable Law. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware, without regard to its principles of
conflicts of laws.
 Headings. Section headings contained in this Agreement are for reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
 Modifications and Waivers. This Agreement contains the entire understanding
between ESI and you relating to your employment, unless otherwise specifically
provided. No provision of this Agreement may be modified, amended or waived
except in a writing signed by both parties. The waiver by either party of a
breach of any provision of this Agreement shall not operate to waive any
subsequent breach of the Agreement.
 Severability. Should any part of this Agreement be found to be invalid or in
violation of law, such part shall be of no force and effect and the rest of this
Agreement shall survive as valid and enforceable to the fullest extent permitted
by law.

The offer of employment contemplated by this Agreement will remain outstanding
until November 28, 2003. We look forward to your formal acceptance of our offer
and to working with you. Please sign this Agreement and return the original
signed Agreement to me. Please do not hesitate to call should you have any
questions or need any assistance.

Sincerely,

 

 

William E. Madison
Sr. Vice President,
Human Resources & Administration

Enclosures
Accepted:_____________________________ on this _____ day of _________________,
2003.
                                Mark T. Savoff

 

(Following section to be executed by Authorized Agent of ESI after all
Pre-employment Contingencies outlined in this Agreement have been met):

> > > > > > ENTERGY SERVICES, INC.,
> > > > > > BY ITS DULY AUTHORIZED AGENT:
> > > > > > 
> > > > > > 
> > > > > > Date: _____________________________________
> > > > > > 
> > > > > > Signature: _________________________________
> > > > > > 
> > > > > > Printed Name: _____________________________
> > > > > > 
> > > > > > Title: _____________________________________

 

 

This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933.